Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Rejection of Claim(s) 10-23 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinojosa (US 2017/0058248) have been withdrawn in light of applicants.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falb (US 8961902).
Regarding claim 10, Falb teaches a system for processing analytes comprising an actuation assembly (820) configured to move a pressure manifold (909), the pressure manifold comprising integrated valves (921a-921h), the pressure manifold in contact with b) a plurality of microfluidic devices (201).
Regarding claim 11, the microfluidic devices (201) are perfusion disposables.
Regarding claim 12, the valves (921a-921h) comprise Schrader valves.
Regarding claim 13, each of said microfluidic devices (201) is covered with a cover assembly comprising a cover having a plurality of ports, and the pressure manifold comprising a mating surface with pressure points that correspond to the ports on the cover, wherein the pressure points of the mating surface of the pressure manifold are in contact with said ports of the cover assembly.  (Refer to Figures 3A, 6 and 9 description)
Regarding claim 14, the ports comprise through-hole ports.  (Refer to Figures 3A, 6 and 9)
Regarding claim 15, the ports are associated with filters and corresponding holes in a gasket.  (Refer to claim 15)
Regarding claim 16, the device further comprises pressure controllers.  (Refer to Col. 10, Lines 55-65)
Regarding claim 17, the pressure controllers are configured to apply pressure via said pressure points. (Refer to Col. 10, Lines 55-65)
Regarding claim 18, the actuation assembly comprises a pneumatic cylinder operably linked to the pressure manifold.
Regarding claim 19, the mating surface further comprises alignment features configured to align a microfluidic device when the microfluidic device engages the mating surface.  (Refer to Col. 19, Lines 1-25)
Regarding claim 20, the device further comprises elastomeric membranes and said elastomeric membranes are in contact with said microfluidic devices. (Refer to Col. 20, Lines 53-67)
Regarding claim 21, the device is a culture module for perfusing cells.
Regarding claim 22, the culture module is configured to accept one or more trays, each tray comprising a plurality of microfluidic devices.  (Refer to Figures 3A and 6)
Regarding claim 23, the culture module further comprises a user interface (152) to control the culture module. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Refer to rejection above.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798